Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 1 of 8                                      PageID 2669




                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TENNESSEE

                                     CASE NO. 1:19-cr-10040- BREEN


UNITED STATES OF AMERICA,

vs.

ALEXANDER ALPEROVICH, M.D.
JEFFREY YOUNG
ANDREW RUDIN, M.D.,
              Defendants
                         /

  UNITED STATES’ UNOPPOSED MOTION FOR A DISCOVERY PROTOCOL
GOVERNING DISCLOSURE OF MATERIAL SUBJECT TO CLAIMS OF PRIVILEGE

         The United States of America, by and through its assigned Filter Team 1, respectfully files

this motion to request authorization and entry of a protocol to disclose discovery materials that

have been or are potentially subject to claims of privilege by co-defendant, Jeffrey Young

(hereinafter “Defendant Young”). The United States requests entry of the protocol, attached to

this Motion as Exhibit A, to fulfill its discovery obligations to co-defendants Alexander Alperovich

and Andrew Rudin (hereinafter “Defendant Alperovich” or “Defendant Rudin”) while respecting

Defendant Young’s privilege claims and to resolve potential privilege disputes.




         1
                  The Filter Team attorneys in this case are DOJ Trial Attorneys Bennett Starnes and Kathryn Furtado,
who are assigned to the U.S. Department of Justice, Criminal Division, Fraud Section’s Special Matters Unit. The
Filter Team attorneys have a separate reporting and supervisory chain from the Prosecution Team in this case and they
are supported by paralegals and other professional staff who are not part of the Prosecution Team.
         Filter Team attorneys conducting and supervising the filter review in this case, and the paralegals who
supported the Filter Team, were not, and will never be, involved in the prosecution of this case. Members of the Filter
Team have been cautioned not to disclose information discovered during the filter process to the Prosecution Team.
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 2 of 8                                      PageID 2670




          Pursuant to Local Rule 7.2(a)(1)(B) for the United States District Court for the Western

District of Tennessee, after conferring with all parties, counsel for defendants do not oppose this

motion proposing a discovery protocol.

I.        Factual Background

          On April 15, 2019, the defendants were indicted by a grand jury in the Western District of

Tennessee, Eastern Division on charges of conspiracy to distribute and dispense controlled

substances, in violation of 21 U.S.C. § 846, multiple counts of unlawfully distributing and

dispensing controlled substances, including to a pregnant woman, and aiding and abetting, in

violation of 21 U.S.C. §§ 841(a)(1) and 861(f), and 18 U.S.C. § 2, and maintaining a drug-involved

premises, and aiding and abetting, in violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2. (ECF

No. 4).

          During the course of the Government’s investigation of the charges alleged in the

Indictment, the Government seized material pursuant to a search warrant from Defendant Young’s

home and his company, Preventagenix. In June 2020, at the Prosecution Team’s request, a Filter

Team was established to review certain evidence that the Prosecution Team reasonably determined

could potentially contain material protected by the attorney client privilege, work product doctrine,

or other legally recognized privileges (hereafter collectively referred to as “Potentially Protected

Material”). Thereafter, the Filter Team was tasked with reviewing, identifying, and segregating

Potentially Protected Material from the Prosecution Team. The Filter Team used search terms,

including attorney names that were provided by counsel for Defendant Young, to identify and

segregate Potentially Protected Material from the Prosecution Team. 2


          2
                 The United States is providing certain basic information to the Court about its filter process in this
case as background and context to explain how the need for the Protocol arose. In providing such information, the
United States does not intend to waive its right to argue that certain information about its investigation, filter


                                                           2
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 3 of 8                                        PageID 2671




         A.       Status of Discovery

         The Prosecution Team has made ten discovery productions to the defendants.                                 The

productions include material obtained in response to grand jury subpoenas; incorporation records

for relevant corporate entities; records relating to Defendant Young’s interactions with the

Tennessee Department of Health and the Tennessee Board of Nursing; Medicaid and other

insurance claims data; records of patient overdoses; cellular phone data (including toll records);

Instagram and Twitter data; search and seizure warrants; inmate jail calls; iCloud data; aerial

survey photographs; and bank records.

         In addition to the discovery productions discussed above, the Filter Team produced to

Defendant Young a full copy of discovery material for which he has standing to assert a privilege,

which included digitized copies of electronic devices (i.e. laptop and desktop computers) seized

from Defendant Young’s residence or business. This material was provided over two productions,

the first on September 2, 2020 and the second on September 10, 2020. At the request of Defendant

Young’s attorney, the Filter Team produced the discovery material in a “load ready” format so that

Defendant Young’s counsel can review it on his choice of document review platforms.

         The filter review of material seized from Defendant Young’s residence and business is

complete. As a result, the Filter Team has identified and segregated from the Prosecution Team

approximately 10,000 potentially protected items identified among the material seized from

Defendant Young’s residence and business. Defendant Young objects to producing his privileged

material to his co-defendants. Consequently, the Filter Team has not yet produced the items that

the Filter Team identified as Potentially Protected Material seized from Defendant Young’s



process, or prosecution of this case is protected by the deliberative process privilege or other applicable privileges.
To the contrary, the Government asserts deliberative process, work product doctrine, and attorney-client privilege
regarding this information.

                                                           3
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 4 of 8                       PageID 2672




residence or business to Defendants Alperovich and Rudin. The Filter Team will provide a list of

the material withheld by the Filter Team at issue to the defendants under separate cover.

       The discovery material at issue implicates the Government’s discovery obligations under

Rule 16 of the Federal Rules of Criminal Procedure and Local Rule 16.1 for the Western District

of Tennessee.    Moreover, the as-yet unproduced discovery may be material to Defendants

Alperovich and Rudin in this case and/or discoverable pursuant to Brady, Giglio and/or Jencks at

some stage of the proceedings.

II.    Proposed Protocol for Review and
       Production of Discovery Material Potentially Subject to Privilege Claims

       To fulfill the Government’s discovery obligations to Defendants Alperovich and Rudin,

while respecting Defendant Young’s ability to claim privilege over certain materials, and to

resolve potential privilege disputes on an item by item basis per applicable case law, the

Government respectfully requests the Court enter the unopposed proposed protocol (hereafter

“Protocol” and attached as Exhibit A). The Protocol permits the Filter Team to continue to identify

and segregate Potentially Protected Material from the Prosecution Team, if necessary, and to

release items that are not potentially protected to the other defendants and the Prosecution Team.

Moreover, the Protocol provides a practicable mechanism for Defendant Young to assert privilege

over his material. Finally, the Protocol sets out a procedure for parties to narrow and resolve areas

of disagreement and allows for expeditious adjudication of any remaining disputes by the Court.

III.   Argument

       The Government has discovery obligations to all of the charged defendants pertaining to

material obtained from Defendant Young’s residence and business. Where the materials may

involve privileged material, the Government’s discovery obligations must be balanced with the

rights of the privilege holder, who, in this instance, is a co-defendant seeking to protect his own

                                                 4
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 5 of 8                        PageID 2673




constitutional and statutory rights to the effective assistance of counsel and to have privileged

communications with those counsel. Further, the Court has inherent power to regulate discovery

pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure which permits the Court to

“deny, restrict, or defer discovery or inspection, or grant other appropriate relief.” The Protocol

contains several important features to balance these interests.

       The Protocol makes use of a Filter Team to segregate potentially discoverable material

obtained during criminal investigations from material properly subject to disclosure to the

prosecution team and a defendant, which Courts in this Circuit have recognized as valid. United

States v. Patel, 579 Fed.Appx. 449, 459 (6th Cir. 2014); United States v. Coffman, 574 F. App'x

541, 564 (6th Cir. 2014). Where, as here, a district court is faced with criminal litigation involving

potential claims of attorney-client privilege, the Filter Team respectfully suggests that the Protocol

will properly balance the rights and obligations of the parties to this litigation and provides a

reasonable methodology for narrowing and ultimately adjudicating such claims.

       To be clear, this Protocol is not intended to adjudicate whether specific material is subject

to a valid claim of attorney-client privilege; adjudication of privilege claims is left to the Court.

Fed. R. Evid. 501. However, since “[t]he party raising a privilege has the burden of establishing

the existence of the privilege,” United States v. Fresenius Med. Care Holdings, Inc., No. 3:20-CV-

00158, 2020 WL 3956647, at *5 (M.D. Tenn. July 6, 2020), including through a particularized

showing, the Court cannot practically adjudicate the privilege claims here without employing an

orderly process. In addition, “privilege cannot be established as a ‘blanket’ claim, [and] must be

asserted, challenged, and examined on a document-by-document basis.” Id. The Filter Team

respectfully suggests the Protocol provides the Court with an orderly process whereby the asserting

party makes such claims with particularity, by creation of a privilege log, and the parties discuss



                                                  5
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 6 of 8                     PageID 2674




and attempt to narrow the remaining disputes before the material is submitted to the Court for in

camera inspection, if necessary, and for adjudication.

       Finally, the Protocol protects the privilege by limiting any waiver of privilege to this

proceeding only, and expressly retaining for the privilege-holder any claim of privilege with

respect to future proceedings, thus creating a more efficient process where a potential claimant

need not assert a privilege claim solely out of concern for a future waiver claim in some other

proceeding. See Fed. R. Evid. 502(d) (providing that the court may “order that [a] privilege or

protection is not waived by disclosure connected with the litigation pending before the court—in

which event the disclosure is also not a waiver in any other federal or state proceeding.”). In so

doing, the Protocol will allow more a more efficient process by allowing the parties to focus on

only the most relevant material and most significant claims.

IV.    Conclusion

       The Protocol here will allow for a fair and efficient discovery and disclosure process while

allowing Defendant Young to assert valid claims of privilege, allow the parties to review

Defendant Young’s claims, narrow the areas of disagreement, and allow the Court to adjudicate

the remaining claims pursuant to the Protocol. For these reasons and as set forth above, the

Government respectfully requests that this Court grant the United States’ Unopposed Motion for

a Discovery Protocol Governing Disclosure of Materials Subject to Claims of Privilege, attached

as Exhibit A to this Motion.




                                                6
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 7 of 8       PageID 2675




Dated: October 14, 2020                  Respectfully submitted,


                                  DANIEL KAHN, ACTING CHIEF
                                  CRIMINAL DIVISION, FRAUD SECTION
                                  U.S. DEPARTMENT OF JUSTICE

                                  By:    /s/ Bennett Starnes
                                         BENNETT STARNES
                                         KATHRYN C. FURTADO
                                         TRIAL ATTORNEYS
                                         United States Department of Justice
                                         Criminal Division, Fraud Section
                                         Privilege Review Team
                                         1400 New York Avenue NW
                                         Washington, DC 20530
                                         Tel: (202) 616-2684
                                         Bennett.Starnes@usdoj.gov
                                         Kathryn.Furtado@usdoj.gov




                                     7
Case 1:19-cr-10040-JDB Document 181 Filed 10/14/20 Page 8 of 8                 PageID 2676




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on October 14, 2020, I filed the foregoing document with the
Clerk of the Court.

                                           By:      ______/s/Bennett Starnes______
                                                    Bennett Starnes

Copies delivered by FedEx and Electronic Mail to:


Counsel for the defendants




                                              8
